Exhibit 10.1

 

 

MAXTOR CORPORATION,

SEAGATE TECHNOLOGY,

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.

and

U.S. BANK NATIONAL ASSOCIATION,

TRUSTEE

 

 

SECOND SUPPLEMENTAL INDENTURE

Dated as of June 1, 2009

Supplementing the Indenture dated as of August 15, 2005,

as amended by the First Supplemental Indenture dated as of May 19, 2006

 

 



--------------------------------------------------------------------------------

The SECOND SUPPLEMENTAL INDENTURE, dated as of June 1, 2009 (this “Second
Supplemental Indenture”), by and among MAXTOR CORPORATION, a Delaware
corporation (the “Company”), SEAGATE TECHNOLOGY (US) HOLDINGS, INC., a Delaware
corporation (“Holdings”), SEAGATE TECHNOLOGY, an exempted company incorporated
with limited liability under the laws of the Cayman Islands (“Parent”), and U.S.
BANK NATIONAL ASSOCIATION, as Trustee (the “Trustee”).

RECITALS

WHEREAS, the Company is a wholly owned direct subsidiary of Holdings, and
Holdings is a wholly owned indirect subsidiary of Parent;

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of August 15, 2005 (the “Indenture”), as supplemented and
amended by a Supplemental Indenture, dated as of May 19, 2006 (the “First
Supplemental Indenture”), providing for the creation and issuance by the Company
of 2.375% Convertible Senior Notes due 2012 (the “Securities”) and the guarantee
thereof by Parent;

WHEREAS, the Company and Holdings have entered into an Assignment and Assumption
Agreement, dated as of June 1, 2009 (the “Assignment and Assumption Agreement”),
by and between the Company and Holdings, pursuant to which: (i) the Company will
assign all of the Company’s assets to Holdings (the “Assignment”); and
(ii) Holdings will assume the Company’s obligations under the Securities and the
Indenture (the “Assumption”);

WHEREAS, the Company, Parent and Holdings have entered into an Agreement of
Merger, dated as of June 1, 2009 (the “Merger Agreement”), by and among the
Company, Parent and Holdings, pursuant to which, immediately following the
Assignment and the Assumption: (i) the Company will merge with and into Holdings
(the “Merger”, and together with the Assignment and the Assumption, the
“Transactions”); (ii) Holdings will continue as the surviving and continuing
corporation and succeed to and assume all the rights and obligations of the
Company in accordance with the Delaware General Corporation Law; and
(iii) Parent will unconditionally guarantee the obligations of Holdings under
the Securities and the Indenture, as supplemented and amended by the First
Supplemental Indenture;

WHEREAS, in accordance with Section 5.01 of the Indenture, as supplemented and
amended by the First Supplemental Indenture, the Company, Parent, Holdings and
Trustee have agreed in connection with the Transactions to execute this Second
Supplemental Indenture to provide for the assumption by Holdings of all of the
obligations of the Company under the Securities and the Indenture, as
supplemented and amended by the First Supplemental Indenture;

WHEREAS, Parent has previously provided for the full and unconditional guaranty
by Parent of the Company’s obligations to the Holders of the Securities under
the Indenture, as supplemented and amended by the First Supplemental Indenture;

WHEREAS, Section 9.01(d) of the Indenture, as supplemented and amended by the
First Supplemental Indenture, provides that the parties hereto may execute this
Second Supplemental Indenture without the consent of the Holders of the
Securities;



--------------------------------------------------------------------------------

WHEREAS, in accordance with Section 10.10 of the Indenture, as supplemented and
amended by the First Supplemental Indenture, the Company issued notice to
Holders regarding the Transactions at least ten days prior to the date hereof;

WHEREAS, in accordance with Section 9.06 of the Indenture, the Trustee is
authorized to execute and deliver this Second Supplemental Indenture;

WHEREAS, in accordance with Section 5.01(a) of the Indenture, as supplemented
and amended by the First Supplemental Indenture, Holdings is a corporation
organized and existing under the laws of the state of Delaware;

WHEREAS, in accordance with Section 5.01(b) of the Indenture, as supplemented
and amended by the First Supplemental Indenture, none of the Company, Parent or
Holdings is now or will be immediately hereafter in default under the Indenture;
and

WHEREAS, in accordance with Sections 5.01(c) and 11.04(1) and (2) of the
Indenture, as supplemented and amended by the First Supplemental Indenture, the
Trustee has received an Officers’ Certificate and an Opinion of Counsel of the
Company relating to the Transactions and this Second Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, Parent, Holdings and the Trustee, acting for itself and the Holders of
the Securities, agree as follows:

1. Defined Terms. In this Second Supplemental Indenture, unless the context
otherwise requires:

1.1 terms defined in the Indenture, as supplemented and amended by the First
Supplemental Indenture, have the same meaning when used in this Second
Supplemental Indenture unless otherwise defined in this Second Supplemental
Indenture; and

1.2 all references to “the Second Supplemental Indenture” or “this Second
Supplemental Indenture” are to this Second Supplemental Indenture as modified,
supplemented or amended from time to time.

2. Amendments to the Indenture.

2.1 In accordance with Section 5.01(a) of the Indenture, as supplemented and
amended by the First Supplemental Indenture, Holdings expressly assumes all of
the obligations of the Company under the Indenture.

2.2 In accordance with Section 5.01 of the Indenture, as supplemented and
amended by the First Supplemental Indenture, Holdings succeeds to, and is
substituted for, and may exercise every right and power of, the Company under
the Indenture, with the same effect as if Holdings had been named as the
Company.

 

2



--------------------------------------------------------------------------------

2.3 In accordance with Section 5.01 of the Indenture, as supplemented and
amended by the First Supplemental Indenture, the Company is discharged and
released from all obligations and covenants under the Indenture.

2.4 In accordance with Section 4.01 of the Indenture, as supplemented and
amended by the First Supplemental Indenture, Parent hereby irrevocably and fully
and unconditionally guarantees all of Holdings’ obligations under the Securities
and under the Indenture, as supplemented and amended by the First Supplemental
Indenture and this Second Supplemental Indenture, as assumed from the Company,
including without limitation, the due and punctual payment of the principal of
and interest (including Liquidated Damages, if any) on all of the Securities and
the performance of every covenant of the Indenture, as supplemented and amended
by the First Supplemental Indenture and this Second Supplemental Indenture and
in the Securities to be performed or observed by Holdings.

2.5 Article 11. The Company name, address and facsimile number as listed in
Section 11.02 of the Indenture are hereby amended to read as follows:

Seagate Technology (US) Holdings, Inc.

c/o Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attn: General Counsel

Fax: (831) 438-6675

3. Amendments to the Securities.

3.1 In accordance with Section 5.01(a) of the Indenture, as supplemented and
amended by the First Supplemental Indenture, Holdings expressly assumes all of
the obligations of the Company under the Securities.

3.2 In accordance with Section 5.01 of the Indenture, as supplemented and
amended by the First Supplemental Indenture, the Company is discharged and
released from all obligations and covenants under the Securities.

4. Miscellaneous.

4.1 Except as expressly amended hereby, the Indenture, as supplemented and
amended by the First Supplemental Indenture, is in all respects ratified and
confirmed and all terms, conditions and provisions thereof shall remain in full
force and effect. This Second Supplemental Indenture shall be construed as
supplemental to the Indenture, as supplemented and amended by the First
Supplemental Indenture, and all the terms and conditions of this Second
Supplemental Indenture shall be deemed part of the terms and conditions of the
Indenture, as supplemented and amended by the First Supplemental Indenture.
Every holder of Securities heretofore or hereafter authenticated and delivered
shall be bound hereby. This Second Supplemental Indenture is subject to the
provisions of the Trust Indenture Act of 1939, as amended, and shall, to the
extent applicable, be governed by such provisions.

 

3



--------------------------------------------------------------------------------

4.2 This instrument may be executed in any number of counterparts, each of which
shall be an original; but such counterparts shall together constitute but one
and the same instrument.

4.3 The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

4.4 In case any one or more of the provisions contained in this Second
Supplemental Indenture or in the Securities shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Second
Supplemental Indenture or of the Securities, but this Second Supplemental
Indenture and the Securities shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

4.5 THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

4.6 No amendment to or termination of this Second Supplemental Indenture, and no
modification of Holdings’ or Parent’s respective obligations under the
Indenture, as supplemented and amended by the First Supplemental Indenture and
this Second Supplemental Indenture, shall be effective absent the written
consent of Holdings, the Trustee and Parent.

4.7 The Trustee shall not be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this Second Supplemental Indenture or
for or in respect of the recitals contained herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed all as of the day and year first above written.

 

MAXTOR CORPORATION By:   /s/ Kenneth M. Massaroni   Name:   Kenneth M. Massaroni
  Title:   Corporate Secretary, General Counsel and Senior Vice President
SEAGATE TECHNOLOGY By:   /s/ Kenneth M. Massaroni   Name:   Kenneth M. Massaroni
  Title:   Secretary, General Counsel and Senior Vice President

SEAGATE TECHNOLOGY (US)

HOLDINGS, INC.

By:   /s/ Kenneth M. Massaroni   Name:   Kenneth M. Massaroni   Title:  
Secretary and General Counsel U.S. BANK NATIONAL ASSOCIATION By:   /s/ Andrew
Fung   Name:   Andrew Fung   Title:   Vice President

[Signature page to Second Supplemental Indenture for 2.375% notes]